     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

LITTLE ROCK SCHOOL DISTRICT,                                      PLAINTIFFS
et al.

v.                          No. 4:82-cv-866-DPM

NORTH LITTLE ROCK SCHOOL DISTRICT,                              DEFENDANTS
et al.

EMILY MCCLENDON, et al.                                        INTERVENORS

STATE OF ARKANSAS,                                              THIRD-PARTY
SECRETARY OF EDUCATION JOHNNY KEY,                              DEFENDANTS
IN HIS OFFICIAL CAPACITY;
DIRECTOR TIM CAIN,
IN HIS OFFICIAL CAPACITY


                           THIRD-PARTY COMPLAINT

      Jacksonville/North Pulaski School District (JNPSD), through its attorneys

Scott P. Richardson, states as follows for its Third-Party Complaint:

                            I. RESIDENCY & PARTIES

      1.     At the time of the events material to this Complaint, Defendant/Third

Party Plaintiff Jacksonville North Pulaski School District is a school district in

Pulaski County, Arkansas.

      2.     Third-Party Defendant, the State of Arkansas .

      3.     Third-Party Defendant Johnny Key, is the Cabinet Secretary of the

Department of Education for Arkansas and is the Commissioner of Education with

the Division of Elementary and Secondary Education (or “DESE” formerly the



                                                                      Ex. 1
                                           1
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 2 of 22




Arkansas Department of Education). Secretary Key is responsible for implementing

the education funding priorities of the State of Arkansas.

       4.    Third-Party Defendant Tim Cain is the Director of the Arkansas

Division of Public School Academic Facilities and Transportation. Dir. Cain is

responsible, in part, for overseeing school facilities projects in Arkansas and helping

to meet the State’s obligation to provide adequate and equitable facilities to

students across the State including in the Jacksonville North Pulaski School

District.

       5.    Third-Party Defendants will be collectively referred to herein as “the

State.”

                          II. JURISDICTION & VENUE

       6.    This is an action for declaratory relief and injunctive relief to redress

deprivation of rights secured to the Plaintiffs, Intervenors, and the students and

parents of JNPSD. The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343

and 42 U.S.C. §§ 1981, 1983, 1988.

       7.    Alternatively, the Court has ancillary jurisdiction over JNPSD’s claims

because they are incidental to other matters properly before this Court; because the

claims raised herein are interdependent with the claims currently before this Court;

and because the relief requested herein will enable the court to function

successfully, to manage its proceedings, vindicate its authority, and effectuate its

decrees.




                                           2
      Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 3 of 22




       8.     Venue is proper pursuant to 28 U.S.C. § 1391, because a substantial

part of the events or omissions giving rise to this claim occurred in the Eastern

District of Arkansas.

                               III. BASIC PREMISE

       9.     The State of Arkansas has exacerbated one of the remaining vestiges of

segregation in this case by refusing to partner with JNPSD to remedy the unequal

facilities in the District.

                                     IV. FACTS

       10.    The unconstitutionally segregated condition of school facilities in

JNPSD stretches back to the early days of this case. On August 7, 1968, a group of

students and parents of Pulaski County Special School District (“PCSSD”) lead by

Karen and Duiella Zinnamon brought suit to integrate the PCSSD. The Zinnamon

plaintiffs alleged among other things that the schools operated by PCSSD were

racially identifiable as black and white schools and that those “schools operated by

defendants for Negro pupils are inferior to those schools operated for and attended

by predominantly white student bodies.” Zinnamon Complaint p. 3-4. The

Zinnamon Plaintiffs specifically alleged that the “physical facilities” of the schools

for black students were “inferior” to those provided for white students

       11.    On August 14, 1970, the Court held that the PCSSD did remain

segregated and made findings regarding the dual nature of the school buildings in

the District. Zinnamon Order p. 8-9.




                                           3
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 4 of 22




       12.    The State of Arkansas, for its part, has never taken any affirmative

steps to address the racially segregated facilities in PCSSD.

       13.    On November 22, 2013, the Court gave preliminary approval to a

settlement of the State’s involvement in this case. The settlement agreement

included a provision allowing for “the creation of a Jacksonville/North Pulaski area

school district consistent with state law.” DE # 5063, Consent Judgment Ex. 1 p. 5.

       14.    The purpose of this provision was to address the substantial facilities

issues that faced PCSSD. At the time of the Settlement Agreement, the State of

Arkansas had adopted a facilities funding program by which it would partner with

school districts to provide funding for facilities construction, maintenance, and

upgrade; known as the Academic Facilities Partnership Program. Ark. Code Ann. §

6-20-2507.

       15.    The Partnership Program utilized the Academic Facilities Wealth

Index (among other things) to determine what level of funding the State would

provide to qualifying facilities projects. The Index provided a list that allowed school

districts with a lower local wealth1 to receive more state funds to assist with

facilities projects, while school districts with higher local wealth received less state

funds to assist with facilities projects.




       1      Generally, a district’s “local wealth” means the amount of money that
may be generated through passage of property taxes measured in mills per assessed
value of property. Districts leverage the property taxes through sale of bonds to
generate funds up front to fund facilities projects. Districts with higher property
values can generate more funds per mill, which in turn allows them to fund more
projects. Districts with lower property values generate less funds per mill.

                                            4
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 5 of 22




       16.    PCSSD qualified for only minimal assistance under the Partnership

Program because it had one of the highest assessed values in the State. The State

would only provide up to 5% of any qualifying project (e.g. $5,000 on a $100,000

project).

       17.    At the time of the Settlement Agreement, it was understood that if

Jacksonville and the North Pulaski area detached from PCSSD, that new school

district would have a lower wealth index and, thus, qualify for significant State

funds for facilities projects.

       18.    The facilities needs in Jacksonville were serious at the time.

       19.    The inadequacy and poor condition of JNPSD’s facilities has been

recognized for decades. See LRSD v. PCSSD, 2011 WL 1935332 p. 37-39. Judge

Brian Miller relied, in part, on the poor condition of facilities in Jacksonville to deny

unitary status to PCSSD in 2011. He specifically cited testimony about the facilities

including “broken commodes, falling ceiling tiles, holes in the ceiling, exposed

wiring, and an unsound stage floor.” Id. at 38.

       20.    Judge Miller specifically found that “given the deteriorating facilities

in Jacksonville, it seems Pulaski County does not care whether it provides equal

facilities to all of the students in the district.” Id. see also LRSD v. PCSSD, 664 F.3d

738, 752 (8th Cir. 2011)(noting Jacksonville’s school facilities were “deteriorating”).

       21.    Accordingly, in the 2013 and 2014 hearings regarding settlement of the

State’s continuing role in the case, the Court heard testimony about the continuing

poor condition of the school facilities in the Jacksonville area.




                                            5
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 6 of 22




      22.    At the preliminary approval hearing on November 22, 2013, counsel for

the State represented to the Court:

      in 2003 when Jacksonville tried before and the Court rejected that
      effort, the state was not assisting in building facilities for school
      districts. Now the state has the partnership program by which it
      assists some school districts with facilities construction programs and
      that Jacksonville, if it was created, would qualify for some level of
      participation in the partnership program, which would assist in
      addressing the facilities issues in Jacksonville.

Transcript p. 8.

      23.    Counsel for the Joshua Intervenors represented to the Court that the

Intervenors agreed to the creation of a new Jacksonville area school district

because:

      Jacksonville will be in a position where it can take advantage of
      substantial resources not otherwise available to Pulaski County in
      order to cause the facilities in that portion of the district to be made
      more equal to those which have recently been authorized, I have
      contended unwisely to the Court, such as those in Chenal and
      Maumelle.

      The reason for that is that, as I understand it, the state funding will
      provide more than 50 to 60 percent of the equalization cost for those
      new schools, those schools that they may authorize themselves.

Transcript p. 10-11.

      24.    Counsel for PCSSD represented to the Court:

      when [PCSSD] was declared by the state to be in fiscal distress, looked
      at the matter, determined that it would be better off and more nearly
      able to attain unitary status in the area of facilities sooner if it did not
      have continued responsibility for the Jacksonville facilities.

      As it turns out, in one of the quirks of state school funding, if you
      waved a magic wand and created a Jacksonville School District
      tomorrow, and this is a slightly moving target, it would qualify for a
      partnership share from the state for the building or remodeling of new
      facilities in the order of magnitude of around 50 percent. It varies


                                           6
        Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 7 of 22




         either side of that line, depending on how many kids are there and
         what the local wealth is there at a particular time. Whereas in the
         Pulaski District today, if we were to apply to the state with the district
         configured as it is for partnership assistance, our state share would be
         1/2 of 1 percent.

Transcript p. 13-14.

         25.   Moreover, the State committed prior to the preliminary fairness

hearing that “PCSSD’s pursuit of unitary status will remain a priority for the

Commissioner and the ADE.” DE # 4938, Brief in Support of Joint Motion For

Preliminary Approval of Class Action Settlement p. 9; see also Transcript p. 37.

         26.   On January 13, 2014, following a fairness hearing, the Court approved

the settlement agreement. DE # 4980, Order.

         27.   On or about November 13, 2014, the Arkansas State Board of

Education authorized the creation of JNPSD subject to a two-year transition period

during which it would operate under the administration of PCSSD.

         28.   At that time, PCSSD remained non-unitary in the area of school

facilities in this case.

         29.   Pursuant to an earlier Consent Judgment of this Court, (DE # 5063)

upon its creation, JNPSD inherited the remaining obligations of PCSSD in this

case.

         30.   In the Consent Judgment, the Court broadly held that it “retains

jurisdiction as necessary should a Jacksonville North Pulaski Area School District

be created by the State.”

         31.   This retention of jurisdiction was a carve out from the broad dismissal

of the State in this matter otherwise effectuated by the Consent Judgment.


                                             7
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 8 of 22




       32.      The purpose of this carve out was to allow the Court to exercise

jurisdiction over the State if any disputes arose regarding the new proposed

District.

       33.      The State of Arkansas nor it agencies, such as the Division of

Elementary and Secondary Education, have requested release of this retention of

jurisdiction.

       34.      This retention of jurisdiction has not been released by the Court.

       35.      At the time of the Consent Judgment, JNPSD did not exist and was

not a party to this case.

       36.      JNPSD was not a party to the settlement agreement.

       37.      The State Board of Education created the JNPSD by order dated

November 14, 2014.

       38.      The Court initially denied JNPSD party status. DE 5118, Order filed

May 19, 2015.

       39.      Although, counsel for JNPSD was allowed to appear and file papers

with the Court as needed.

       40.      Five months later, the Court recognized for the first time JNPSD’s

responsibility “to this Court for achieving unitary status in facilities. . . .” DE 5165,

Order p. 2, filed Oct. 14, 2015. The Court also first required JNPSD to file its

Facilities Master Plan with the Court for approval. Id. at p. 3.




                                             8
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 9 of 22




      41.    From that point, the Court has actively monitored JNPSD’s facilities

planning for compliance with JNPSD’s constitutional obligations as particularized

in Plan 2000 and the Court’s orders.

      42.    On December 2, 2015, JNPSD filed its first Status Report and

submitted its first draft facilities master plan. DE 5171, Status Report.

      43.    That master plan called for building a new school to replace Arnold

Drive Elementary and Tolleson Elementary Schools, building a new High School,

and adding multi-purpose buildings to the remaining four elementary schools.

      44.    The Court did not accept this master plan, but required the parties to

negotiate over the plan. DE # 5178, Order filed December 18, 2015.

      45.    The Joshua Intervenors opposed JNPSD’s proposed master plan. DE #

5183 Joshua Intervenors Response to JNPSD’s Proposed Facilities Master Plan, etc.

They argued that JNPSD should not focus on Arnold Drive and Tolleson

Elementary Schools, but, instead, should focus on “the black area schools” (in

particular, Taylor Elementary School). Id. p. 4-5. The Intervenors rejected JNPSD’s

contention that these school facilities were in adequate condition.

      46.    The Joshua Intervenors insisted that all schools in JNPSD be replaced

as soon as reasonably possible. Id. p. 7-8.

      47.    On January 14, 2016, the Court ruled on the propriety of JNPSD’s

proposed master facilities plan. DE # 5187 Order. The Court noted that “all the

elementary schools need replacing sooner rather than later.” Id. p. 2. It approved

the plan as written, but required a “plan or timetable for replacing the other four




                                              9
    Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 10 of 22




elementary schools (Bayou Meto, Dupree, Pinewood, Taylor).” Id. The new plan was

required to be filed by 31 December 2016. Id. p. 4-5.

      48.    On March 9, 2016, JNPSD provided to the Court Facilities Condition

Index (“FCI”) reviews by DPSAFT that showed FCI of less than 65% for four

facilities in JNPSD, including Bayou Meto and Taylor Elementary Schools. DE #

5201, JNPSD Response to Joshua Intervenors’ Report to the Court p. 2-3. JNPSD

posed the question to the Court: “whether full, new construction is required by the

Court’s Order for every JNPSD facility, or, if the facts demonstrate that renovation

of one or more facilities would satisfy the requirement of substantial equality, is

renovation an option that may be considered by the District.” Id.

      49.    The Joshua Intervenors offered a resounding “NO” to the question

JNPSD posed. DE # 5204, Joshua’s Comments to the Court Regarding JNPSD’s

Response to Joshua Intervenors Report Court.

      50.    At a March 16, 2016, status conference, the Court agreed with the

Joshua Intervenors. Only full replacement of the facilities would bring about

constitutional compliance for JNPSD.

      51.    The Court ruled this way, in part, because of the poor, inadequate

condition of the facilities (including Taylor Elementary School).

      52.    On April 4, 2016, JNPSD was granted full party status. DE # 5210,

Order.

      53.    On November 23, 2016, JNPSD submitted to the Court it’s 2017

Preliminary Master Facilities Plan with additions intended to comply with the




                                          10
        Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 11 of 22




Court’s January 14, 2016, Order. DE # 5278, Status Report. The plan anticipated

replacement of Jacksonville High School, replacement of Arnold Drive and Tolleson

Elementary Schools (which was occurring at the time), replacement of Pinewood

and Dupree Elementary Schools with one school building by August 2022,

replacement of Taylor Elementary by August 2033, and Bayou Meto Elementary by

2033. DE # 5278-1, Status Report Ex. 1. The Middle school (housed in the former

North Pulaski High School facility) was planned for substantial renovation.

         54.   The Joshua Intervenors responded that the proposed plan failed to

meet constitutional requirements. DE # 5279, Joshua Intervenors’ Response to

JNPSD’s Facilities Plan filed Nov. 29, 2016. The Joshua Intervenors specifically

contended that a shorter replacement schedule was needed because of the “woeful

facilities, especially those attended primarily by African American students.” Id. at

p. 2.

         55.   The Court did not rule at that time on whether the 2017 Preliminary

Master Facilities Plan complied with JNPSD’s constitutional obligations. DE #

5286, Order entered Dec. 9, 2016. Instead, a trial date was set for February 5, 2018

on the question. Id. and DE # 5300, Final Scheduling Order – JNPSD Staffing and

Facilities entered April 7, 2017.

         56.   The Intervenors vigorously pursued the theme of inadequate facilities

that must be replaced as quickly as possible. DE # 5325, Joshua’s Comments for the

Status Conference, filed Sept. 7, 2017.




                                          11
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 12 of 22




       57.       In their response to JNPSD’s Motion for Unitary Status (DE # 5328,

Motion, 5329 Brief in Support), the Joshua Intervenors noted testimony from

former PCSSD Superintendent Dr. Jerry Guess (hired by the State): “I am certainly

aware of the condition of the facilities in Jacksonville and agree with you that they

are in horrific shape. The students in Jacksonville/North Pulaski School District

should have better facilities.” DE # 5335, Joshua Intervenors’ Brief in Opposition to

the JNPSD Unitary Status Motion, filed October 6, 2017, p. 14 quoting May 19,

2015, Status Hearing Transcript.

       58.       The Intervenors singled out for particular criticism the “proposal for

delaying replacement of the Taylor Elementary School until 2035.” Id.

       59.       The facilities issue came for trial before the Court beginning February

5, 2018. The issues were fully contested between the parties.

       60.       On September 25, 2018, the Court entered an order determining that

the vestiges of segregation in the area of facilities continued in JNPSD, but that “[i]f

JNPSD implements and completes its 2018 master facilities plan, as modified, it

will be unitary in facilities.” DE # 5445, p. 8.

       61.       The Court held: “The intervenors are right. Sixteen years is just too

long to make the children attending Taylor, about 70% of whom are black, and

Bayou Meto, more than 80% of whom are white, wait for facilities that are equal to

other JNPSD elementary schools, especially the new one.” Id. at 5.

       62.       The Court required JNPSD to modify its facilities plan including:

             •   The replacement elementary schools will be completed as
                 quickly as possible;



                                             12
    Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 13 of 22




            •   JNPSD will apply for state funding through the partnership
                program, or the then-existing equivalent program, no later than
                year one of the 2023-2025 project funding cycle for support of the
                Taylor elementary and Bayou Meto elementary replacement
                projects;

DE # 5445, Order p. 7.

      63.       Prior to 2019, the State calculated the Academic Facilities Wealth

Index (Wealth Index) as a function of a districts millage and assessment as

compared to other school districts.

      64.       The State uses the Wealth Index to calculate the proportion of funding

for a given academic facilities project that will come from the State.

      65.       “Academic facilities” is defined narrowly under State law to include

only a building or space . . . where students receive instruction that is an integral

part of an adequate education as described in [Ark. Code Ann.] § 6-20-2302.” Ark.

Code Ann. § 6-20-2502(2).

      66.       The Program of Requirements is the tool used by DPSAFT to establish

the minimum adequate components of a given academic facilities project.

      67.       In brief, the Program of Requirements is based on the projected

maximum enrollment of a school. When planning a new campus a school district

inputs the projected enrollment, then the POR calculates total square footage for

the Academic Facilities and the required minimums for the various spaces within

the Academic Facility.

      68.       The Wealth Index is applied to a total cost (i.e. the Project Cost)

derived from the square footage determined by the Program of Requirements

multiplied by a per square foot amount known as the Project Cost Funding Factor.


                                             13
        Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 14 of 22




         69.   Currently, the Project Cost Funding Factor is set at $200 per square

foot.

         70.   DPSAFT will not fund projects above the Project Cost Funding Factor

even if the actual costs are well above $200 per square foot.

         71.   In the 2019 legislative session, the 92nd General Assembly changed the

Wealth Index so that beginning in fiscal year2 2024-2025 the Wealth Index would

adjust for the household median income in the district. Act 1080 of 2019 codified at

Ark. Code Ann. 6-20-2502(1) (Repl. 2019).

         72.   Prior to 2019, JNPSD’s Wealth Index was about 47%, meaning that

the State would fund 47% of a given academic facilities project in JNPSD with the

District expected to contribute 53% of the total allowable cost.

         73.   On or about April 11, 2019, DPSAFT released calculations of each

school district’s Wealth Index under the revised formula.

         74.   In that calculation, JNPSD’s Wealth Index dropped from about 47% to

about 43.6%.

         75.   The change in Wealth Index was set to take place beginning with the

2024-25 fiscal year.

         76.   Thus, JNPSD decided to apply for funding for the Bayou Meto

Elementary and Taylor Elementary projects early so that it could take advantage of

the 47% Wealth Index.




         2     The State fiscal year runs from July 1 to June 30 of the following year.

                                           14
    Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 15 of 22




      77.    On September 6, 2019, JNPSD submitted to DPSAFT the Bayou Meto

and Taylor Elementary projects for preliminary review for the 2021-23 project

funding cycle.

      78.    For the Taylor Elementary replacement project, DPSAFT projected

state funding of $1,385,017.47 of the expected $16,000,000 total cost of the project.

Ex. 1, Preliminary Project Review Summary Report.

      79.    DPSAFT determined that Taylor Elementary “was not eligible for state

participation for total replacement.” Ex. 2, DPSAFT Response to Appeal.

      80.    DPSAFT denied funding for total replacement because of the low FCI

and the “relatively young age (38+ years)” of the facility.

      81.    DPSAFT knew that this Court had required JNPSD to replace Taylor

Elementary as part of JNPSD’s desegregation obligations.

      82.    DPSAFT did not consider JNPSD’s desegregation obligations when

making its funding decisions.

      83.    DPSAFT did not consider this Court’s rulings regarding Taylor

Elementary when making its funding decisions.

      84.    What funding DPSAFT agreed to provide was based on the difference

between the projected size of an adequate facility under the Program of

Requirements and the actual size of Taylor Elementary.

      85.    For the Bayou Meto Elementary replacement project, DPSAFT

projected state funding of $4,163,167.46 of an expected $14,500,000 total cost of the

project. Ex. 1, Preliminary Project Review Summary Report.




                                          15
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 16 of 22




      86.    The State subtracted 9,000 square feet from the total project square

footage for each school based on the multi-purpose buildings at each school.

      87.    This resulted in a reduction for each project of over $800,000 in

Partnership Program Funding.

      88.    DPSAFT knew that this Court had required JNPSD to replace Taylor

Elementary as part of JNPSD’s desegregation obligations.

      89.    DPSAFT did not consider JNPSD’s desegregation obligations when

making its funding decisions.

      90.    DPSAFT did not consider this Court’s rulings regarding Taylor

Elementary when making its funding decisions.

      91.    JNPSD appealed DPSAFT’s preliminary review decision to the

Academic Facilities Review Board (“the Board”). Ark. Code Ann. 6-20-2513.

      92.    DPSAFT opposed JNPSD’s appeal.

      93.    DPSAFT took the position that this Court’s rulings had no bearing on

whether Taylor Elementary should be approved for replacement.

      94.    The Board denied JNPSD’s appeal.

      95.    In its order the Board made no reference to JNPSD’s desegregation

obligations or this Court’s orders.

      96.    The Board’s order was drafted by an attorney employed by DESE.

      97.    JNPSD then appealed the Board’s decision to the Commission for

Arkansas Public School Academic Facilities and transportation (the “Commission”).

Ark. Code Ann. 6-20-2513(a)(2).




                                         16
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 17 of 22




       98.      The Commission consists of the Secretary of the Department of

Finance and Administration, the Commissioner of Elementary and Secondary

Education, and the President of the Arkansas Development Finance Authority. Ark.

Code Ann. 6-21-114(a).

       99.      DPSAFT in both appeals was represented by DESE General Counsel

who works directly for the Commissioner of Elementary and Secondary Education.

       100.     DPSAFT’s Response made explicit its position that neither this case

nor the Fourteenth Amendment to the U.S. Constitution had any bearing on its

funding decisions vis-à-vis JNPSD.

       101.     DPSAFT specifically rejected the notion that “the Division should

consider that JNP needs money to meet its federal desegregation obligation when

making Partnership Program determinations.”

       102.     DPSAFT also recognized that Arkansas statutes and regulations

require school districts (including JNPSD) “to adhere to their civil rights

obligations. . ., to continue efforts toward attaining unitary status . . ., and to follow

federal and state law.” Ex. 2, DPSAFT Response p. 14.

       103.     DPSAFT argued, however, that none of these laws or regulations had

any applicability to its decisions under the Partnership Program.

       104.     DPSAFT tacitly acknowledged that if JNPSD failed to comply with this

Court’s orders “the District could lose accreditation and its state funding would be

at risk.” Id.




                                            17
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 18 of 22




      105.   DPSAFT countered that “these arguments currently are hypothetical

because neither of these actions have been taken or threatened.” Id.

      106.   The Commission met June 3, 2020 and unanimously voted to deny the

District’s appeal. Ex. 4, Order.

      107.   The State of Arkansas, the Arkansas Department of Education, and

the State Board of Education have been found by federal courts to have

intentionally segregated schools in Arkansas.

      108.   No court has ever declared the State of Arkansas, the Arkansas

Department of Education, or the State Board of Education unitary in education.

      109.   No court has ever found that the State of Arkansas, the Arkansas

Department of Education, or the State Board of Education have remedied the

vestiges of segregation in Arkansas public schools because of their violations of or

participation in violations of the Fourteenth Amendment.

                                     Count I
                         Injunctive Relief Ex parte Young

      110.   District Courts are authorized to issue injunctive relief “as necessary

to permit the federal courts to vindicate federal rights.” Virginia Office for

Protection and Advocacy v. Stewart, 563 U.S. 247, 254-55 (2011).

      111.   A lawsuit may proceed under Ex parte Young, where the “complaint

alleges an ongoing violation of federal law and seeks relief properly characterized as

prospective.” Id.




                                           18
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 19 of 22




       112.   While money damages are not available under Ex parte Young,

injunctive relief may issue even though it may have “substantial ancillary effect on

the state treasury.” Papasan v. Allain, 478 U.S. 265, 278 (1986).

       113.   The Fourteenth Amendment of the United States Constitution imposes

on states an affirmative obligation to assist school districts with their desegregation

efforts. LRSD v. PCSSD, 597 F.Supp. 1220, 1227 (E.D. Ark. 1984).

       114.   Arkansas educational agencies in particular have this obligation. Their

“failure or refusal to fulfill this affirmative duty continues the violation of the

Fourteenth Amendment.” LRSD v. PCSSD, 778 F.2d 404, 410 (8th Cir. 1984).

       115.   This affirmative duty arises under federal case law and federal

statutory law. 20 U.S.C. 1703. “No State shall deny equal educational opportunity

to an individual on account of his or her race [or] color . . . by . . . the failure of an

educational agency which has formerly practiced such deliberate segregation to take

affirmative steps . . . to remove the vestiges of a dual school system.” 20 U.S.C.

1703(b).

       116.   Secretary Key and Director Cain have violated their obligations under

the Fourteenth Amendment by refusing to consider the desegregation obligations of

JNPSD in this case.

       117.   Secretary Key and Director Cain know that this Court has held that

the current condition of the facilities in JNPSD is a vestige of segregation.




                                             19
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 20 of 22




       118.   Secretary Key and Director Cain know that this Court has issued

remedial orders designed to remedy the vestiges of segregation in JNPSD in the

area of facilities.

       119.   Secretary Key and Director Cain also know that the Partnership

Program is an important component of JNPSD’s ability to comply with the

desegregation obligations imposed on it by this Court.

       120.   JNPSD has made every effort to comply with its desegregation

obligations in this matter.

       121.   Secretary Key and Director Cain, however, have refused to give any

weight to this Court’s desegregation orders in determining whether replacement of

Taylor Elementary School is warranted.

       122.   Secretary Key and Director Cain have rejected this Court’s

determination that Taylor Elementary School requires replacement.

       123.   Secretary Key and Director Cain have taken the position that the

State is under no obligation to consider the segregative impact in JNPSD of their

decisions under the Partnership Program.

       124.   As such, Secretary Key and Director Cain have refused to allow the

DPSAFT to approve funding for the replacement of Taylor Elementary School even

though they know that DPSAFT’s approval is necessary for JNPSD to comply with

its desegregation obligations in this matter.

       125.   By refusing approval of replacement of Taylor Elementary School,

Secretary Key and Director Cain are causing segregation to continue in JNPSD.




                                          20
    Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 21 of 22




      126.   Injunctive relief is necessary to prevent Secretary Key and Director

Cain from continuing the constitutional violation that currently exists in JNPSD.

                                   Count II
                         Desegregation Remedial Relief

      127.   In the desegregation context, District Courts are invested with “broad

remedial powers.” Swann v. Charlotte-Mecklenburg Bd. of Ed., 402 U.S. 1, 16

(1971). “Injunctions issued to enforce school desegregation orders are part of the

equity powers of federal courts, and the scope of these remedial powers is broad.”

Hoots v. Commonwealth of Pa., 703 F.2d 722, 726 (3rd Cir. 1983).

      128.   A district court’s remedial powers in a desegregation case includes the

authority to “enjoin[] the operation of state laws” and it may enforce the guarantees

of the Fourteenth Amendment even if that enforcement operates as money

judgement against the State. Missouri v. Jenkins, 495 U.S. 33, 54 (1990) citing

Milliken v. Bradley, 438 U.S. 267, 291 (1977).

      129.   Here, the State has refused to authorize replacement of Taylor

Elementary School or to approve the necessary funds to replace Bayou Meto

Elementary School.

      130.   The State has also refused to authorize full funding for the two schools

because it is deducting from the overall square footage of the two projects the

square footage of the multi-purpose buildings added to address the vestiges of

segregation at the two schools in the interim while JNPSD prepare for full

replacement of the two schools.




                                         21
     Case 4:82-cv-00866-DPM Document 5749-1 Filed 08/31/21 Page 22 of 22




         131.   Defendants know that their actions continue a vestige of segregation

that this Court has held must be remedied.

         132.   Accordingly, Defendants should be enjoined from continuing this

Constitutional violation.

         133.   Defendants should be ordered to provide full funding, without

penalties, as required under the Partnership Program to replace Bayou Meto

Elementary School and Taylor Elementary School on the timeline imposed by this

Court.

         WHEREFORE, JNPSD respectfully requests that the Court enjoin the State

of Arkansas, Secretary Key, and Director Cain from continuing the constitutional

violation this Court has found to exist in JNPSD’s facilities and for all other relief to

which JNPSD is entitled.



                                         Respectfully Submitted,


                                   By:   Scott P. Richardson (2001208)
                                         McDaniel, Richardson, & Calhoun PLLC
                                         1020 West 4th St., Suite 410
                                         Little Rock, AR 72201
                                         501.235.8336
                                         501.588.2104 fax
                                         scott@mrcfirm.com

                                         Attorney for Jacksonville/North Pulaski
                                         School District




                                           22
